EXAMINER'S AMENDMENT
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Li on 7/12/2021.

The application has been amended as follows: 
1.            A medical-device system, comprising:                a detector circuit configured to detect a cardiac status of a patient using physiological information of the patient including two or more physiological signal metrics;                  a stimulation programmer circuit configured to determine temporal information indicative of responsiveness of the two or more physiological signal metrics [[to]]evoked by stimulation of the patient, and to select or update a stimulation site using the determined temporal information; and                a stimulation generator circuit configured to generate stimulation energy to stimulate target tissue of the patient according to the selected or updated stimulation site.

13.          A method, comprising:                detecting, via a detector circuit, a cardiac status of a patient using physiological information of the patient including two or more physiological signal metrics;
determining, via a stimulation programmer circuit, temporal information indicative of responsiveness of the two or more physiological signal metrics [[to]]evoked by stimulation of the patient;                selecting or updating, via the stimulation programmer circuit, a stimulation site using the determined temporal information; and                generating, via a stimulation generator circuit, stimulation energy to stimulate target tissue of the patient according to the selected or updated stimulation site.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest monitoring not only short-term and long-term responses, but using temporal information from evoked responses to the stimulation, in two or more metrics, to select or update a stimulation site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792